McCLELLAN, J.
The plaintiff, a pedestrian in a public thoroughfare in the city of Birmingham, was struck by a car of the defendant (appellant), the rear truck of' Avhich had split a SAvitch near the point in the street Avhere plaintiff Avas aAvaiting its passage to clear his way. There are four assignments of error, all predicated of instructions given, or refused, to the jury. They will be treated in the order of their discussion in the briefs.
(1) The first count of the amended complaint, in so far as presently important, reads: “And plaintiff avers that he received such injuries as a proximate consequence of the negligence of defendant’s servants or' agents, and while they were engaged in the line and scope of their employment, which said negligence consisted in this: That said servants, while engaged in the line and scope of their employment, negligently caused or allowed such electric car to be run upon or against plaintiff, thereby causing the injuries herein complained of.”
Under the authority of the line of many decisions, of which Sou. Ry. Co. v. Crawford, 164 Ala. 178, 51 South. 340, is one, this count was sufficient.
(2) Any evidence tending to shoAV negligence consequent on which happened the damnifying act charged, viz., the collision of the car .with the defendant, a pedestrian in a public street along which the track lay and the car was being operated, was admissible; any evidence of negligence on the part of any person in the employment of the defendant which “caused or allowed” the car to run upon or against the plaintiff. The amendment of this count Avas for the evident purpose of expanding the allegation of negligence to cover, not only the negligence of those operating the car, but also those who might be negligent in respect of the *621track, including the switch, over which it was being operated.
The argument for error in refusing the affirmative charge as to the first count, rested as it is on a much narrower, too narrow, an interpretation of the first count after it was amended, cannot be approved. There was evidence of negligence tending to support the first count. It is unnecessary to attempt to set it out. The first assignment of error is without merit.
The report of the appeal will contain the excerpts from the oral charge of the court set out in assignments of error numbered 2 and 3.
(3) In the excerpt set out under the second assignment we see no fault. There is nothing therein invoking or suggesting any presumption in aid of the averments of negligence set forth in the plaintiff’s pleading, as seems to be supposed by counsel for appellant. We understand the court to have undertaken to say to the jury that positive evidence of negligence is not essential to carry the burden of proof .assumed by the plaintiff. That is manifestly correct. — 8 Ency. of Evid., pp. 902-904] Bromley v. Birmingham Min. R. R. Co., 95 Ala. 397, 11 South. 341.
(4) The matter of the assignment numbered 3 is plainly a correct definition of negligence. It is phrased as well as a definition of negligence could be done. The excerpt did not, as appears, assume to define negligence to liability. That, of course, involves additional factors not comprehended in an abstract definition of negligence. There is no merit in the third assignment.
(5) Under anything like a reasonable interpretation of' charge numbered 1, given at plaintiff’s instance, it did not invade the jury’s province, nor did it assume that an unproven or a disputed issue of fact had been ■established. There was evidence tending to support the *622several elements of damages enumerated in the charge.
No error appearing, the judgment must be affirmed.
Affirmed.
Anderson, C. J., and Sayre and de Graefenried, JJ., concur.